Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments received on 02/10/2022 and an RCE filed 02/22/2022.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-20 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1.  

The primary prior art of Gunther (US PG. Pub. 2015/0024233 A1) teaches in Figs. 1-2, Sect. [0029], a dimensional measuring device 34 using machine vision, 3D optical scanning, photogrammetry, and/or structured light imaging.  Depending on the configuration, the dimensional measuring device 34 may generate 2D (two-dimensional) and/or 3D geometric measurements of the in-process part 64.  Machine vision is a technique that uses electronic imaging and algorithms to extract geometric information from images of the in-process part 64.  3D optical scanning is a technique which uses light reflection, often from a laser, to calculate the surface geometry of the in-process 

	Secondary prior art of Zollner (US PG. Pub. 2017/0190194 A1) discloses in Sect. [0067], a method 400 wherein a plurality of different artifact filters 501, 502, 503, 504 for 
the corresponding plurality of different artifact types.  The individual artifact filters 501, 502, 503, 504 may thereby be determined by means of the aforementioned machine learning algorithm, wherein for this purpose test partial regions that exhibit printing artifacts of a specific artifact type may be determined from test print images.  In an exemplary embodiment, an artifact filter may then be determined that filters these test partial regions out from the original print data with especially high probability.  In particular, the corresponding test print data of the test partial regions may be considered, and the artifact filter may be determined from the test print data of the test 
partial regions.  For example, the artifact filter may correspond to the typical (for example average) test print data.

	In particular, the closest applied prior art of Gunther fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. 

	“scan a region of interest associated with a layer of a plurality of parts during printing to obtain an input for the region of interest;
	compute an input metric associated with the layer based on the input;
	from an initial set of 3D print jobs, receiving results from mechanically testing at least a portion of parts produced in the initial set of 3D print jobs to determine at least one output;
	train a machine learning function using the input metric and results from mechanically testing parts from all of the initial set of print jobs;
	in response to a production print job, predict a likelihood of a part of a plurality of parts of the production print job to satisfy a quality specification using the trained machine learning function, wherein the at least one machine learning function is trained during the initial set of print jobs; and
	make adjustments to the production print job based on the predicted likelihood of a part of the production print job satisfying the quality specification.”, since both Gunther and Zollner fail to generate an initial set of 3D print jobs in order to calculate a prediction value for analyzing part production prediction features based on computed input computations from a scan area of interest as required by the claim. 
	


6.	Independent claim(s) 11 and 16 are essentially the same as Independent Claim 1 and refers to “methods” similar to that of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

7.       It follows that claims 2-10, 12-15 and 17-20 are then inherently allowable for depending on an allowable base claim.

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
                                                                                                                                                                                                    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677